NOT RECOMMENDED FOR PUBLICATION
                                File Name: 15a0386n.06

                                         No. 14-3613


                          UNITED STATES COURTS OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                 FILED
PNC EQUIPMENT FINANCE, LLC,                            )                    May 28, 2015
                                                       )                DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                            )
                                                       )
                                                             ON APPEAL FROM THE
v.                                                     )
                                                             UNITED STATES DISTRICT
                                                       )
                                                             COURT     FOR     THE
DONNA G. KELLER,                                       )
                                                             SOUTHERN DISTRICT OF
                                                       )
                                                             OHIO
        Defendant-Appellant.                           )
                                                       )
                                                       )



BEFORE:         SUHRHEINRICH, BATCHELDER, and CLAY, Circuit Judges

        SUHRHEINRICH, Circuit Judge.

        Donna G. Keller (“Defendant”) appeals the district court’s decision denying her motion

to vacate the default judgment the court entered in favor of PNC Equipment Finance, LLC

(“PNC”).

        This case arises out of PNC’s efforts to enforce a loan guaranty signed by Defendant.

Although PNC served Defendant through certified mail and personal service, Defendant did not

respond to PNC’s complaint, and the district court entered a default judgment against her on

August 13, 2013. On November 18, 2013, Defendant moved to vacate that judgment under

Federal Rule of Civil Procedure 60, presenting four issues. Defendant first claimed that PNC

never served her with process, rendering the default judgment void due to lack of personal

jurisdiction.   The district court held that the default judgment was not void because
No. 14-3613
PNC Equipment Finance, LLC v. Keller

(1) Defendant waived personal jurisdiction under the terms of the guaranty, and (2) PNC

personally served Defendant with a copy of the summons and the complaint. Defendant next

averred that her delay in responding to the complaint was based on excusable neglect, and that

she had viable defenses to the complaint. The district court found that Defendant could not

allege excusable neglect because PNC personally served her, and Defendant chose to do nothing

until the court entered judgment against her. And without the presence of excusable neglect,

there was no reason to examine any viable defenses. Lastly, Defendant maintained that unusual

circumstances and principles of equity required relief. The district court found no exceptional or

extraordinary circumstances justifying relief. The court thus denied Defendant’s motion to

vacate the default judgment.

       On appeal, Defendant repeats her arguments concerning lack of personal jurisdiction and

the existence of excusable neglect. Defendant also claims for the first time that the district court

erred by granting relief in an amount that was not supported by PNC’s exhibits, and by refusing

to conduct an evidentiary hearing on Defendant’s motion to vacate its default judgment.

       Having reviewed the parties’ briefs, the applicable law, and the record, and having heard

oral arguments, we conclude that the district court appropriately disposed of the issues regarding

personal jurisdiction and excusable neglect. Moreover, we conclude that the district court did

not abuse its discretion in determining the amount in judgment and in foregoing an evidentiary

hearing. Therefore, for the reasons stated in the district court’s order dated May 29, 2014, we

AFFIRM.




                                                -2-